Case 1:19-cr-00062-REB Document 33 Filed 07/17/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00062-REB

UNITED STATES OF AMERICA,

              Plaintiff,

v.

MARCO LOPEZ-HERNANDEZ,
    a/k/a Antonio Lopez,
    a/k/a Victor Suarez-Hernandez,

              Defendant.


              SENTENCING STATEMENT IN SUPPORT OF 18 MONTHS


       Marco Lopez-Hernandez, through counsel, Assistant Federal Defender Kelly

Christl, requests this Court sentence him to no more than the low-end of the advisory

guideline range, 18-months. In support:

       Mr. Lopez-Hernandez’s parents brought him to the United States as a teenager.

He briefly attended high school in North Carolina. One sibling and his mother still in live

in North Carolina. Mr. Lopez-Hernandez met a woman and they had a child, who is a

United States citizen. These strong familial ties and the ability to earn a good living are

what draw him back to the United States.

       Mr. Lopez-Hernandez understands it is now time for him to start a new life in

Mexico. With the skills he learned working in the oil and gas industry in Colorado, he will

be able to earn a better living working at a refinery in his hometown of Tabasco. His
Case 1:19-cr-00062-REB Document 33 Filed 07/17/19 USDC Colorado Page 2 of 3




family in the United States has committed to facilitating visits with his daughter in

Mexico so he can maintain that relationship.

                                          Respectfully submitted,

                                          VIRGINIA L. GRADY
                                          Federal Public Defender



                                          s/ Kelly Christl
                                          KELLY CHRISTL
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Kelly_Christl@fd.org
                                          Attorney for Defendant




                                             2
Case 1:19-cr-00062-REB Document 33 Filed 07/17/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on July 17, 2019, I filed the foregoing Notice of Appearance
with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following e-mail address:

       Daniel R. McIntyre, Assistant United States Attorney
       E-mail: daniel.mcintyre@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the
following participant in the manner (mail, hand-delivery, etc.) indicated next to the
participant’s name:

       Marco Lopez-Hernandez (via U.S. mail)
       Register No. 14187-308
       c/o FDC – Englewood

                                           s/ Kelly Christl
                                           KELLY CHRISTL
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           Kelly_Christl@fd.org
                                           Attorney for Defendant




                                             3
